Citation Nr: 1446372	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-27 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for lumbar strain disability.

2.  Entitlement to service connection for epilepsy, including as secondary to the lumbar strain disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from May 1996 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for lumbar strain disability with a 10 percent rating effective September 30, 2010, the day the original disability claim was received.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

Through his representative in the November 2012 Informal Hearing Presentation and during a September 2012 VA medical examination, the Veteran contends that he lost his job due to absences related to his lumbar strain disability.  In consideration thereof, the Board finds that the claim for a TDIU has been raised in the context of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of a rating claim when such claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No neurological injury or disease was sustained or manifested during service and no chronic symptoms of epilepsy were manifested during service.

2.  Symptoms of epilepsy have not been continuous since separation from service, and epilepsy did not manifest to a compensable degree in the year following separation from service.
3.  For the entire initial rating period under appeal, the Veteran's lumbar strain disability did not manifest incapacitating episodes of intervertebral disc syndrome.

4.  For the entire initial rating period, the Veteran's lumbar strain disability has been manifested by guarding, muscle spasm, or localized tenderness, not resulting in abnormal gait or abnormal spine contour.

5.  For the entire initial rating period under appeal, the Veteran's lumbar strain disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.

6.  For the entire initial rating period under appeal, neurologic abnormalities have not been caused or worsened by the service-connected lumbar strain disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for epilepsy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 

2.  The criteria for a disability rating in excess of 10 percent for lumbar strain have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2011 notice letter sent prior to the initial denial of the service connection claim for epilepsy, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  
In this case, the Veteran is also challenging the initial disability rating assigned for the lumbar strain disability following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this appeal.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service records are complete and of record in this case.  The Veteran was provided with a July 2011 VA medical examination in connection with a claim for non-service-connected pension that considered the diagnosed epilepsy; therefore, no medical opinion was provided on the question of whether epilepsy was related to service or the service-connected lumbar strain.  However, no VA medical opinion is needed because the weight of the evidence demonstrates no in-service injury or disease, that the epilepsy symptoms did not manifest in service, and manifested more than a year after service separation.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Because there is no in-service injury or disease to which a competent medical opinion could relate epilepsy to service, no further medical examination or medical opinion would help substantiate the claim for service connection for epilepsy.  Any medical opinion which purported to provide a nexus between a claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

With regard to the secondary service connection theory and contention that the epilepsy was caused or worsened (aggravated) by the service-connected lumbar strain disability, there is of record competent medical evidence to decide this theory.  As discussed below, the medical definitions, June 1999 medical examination report, and July 2011 VA medical examination provide sufficient medical evidence on the question of whether the epilepsy was caused or aggravated by the lumbar strain disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  For these reasons, the Board does not find that any further development is necessary.  

VA provided the Veteran with VA medical examinations in connection with the initial rating for the lumbar strain disability in February 2011, July 2011, and September 2012.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to fairly evaluate the appeal.  The medical examiners took a thorough and accurate history of the back disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners considered the Veteran's subjective complaints as related to current back symptomatology and its effects on his daily life, and performed a thorough examination.  The February 2011 and July 2011 medical examiners also reviewed the claims file.  There is neither allegation nor indication of a material change in condition of the back disability since the last VA medical examination.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the initial rating appeal.
  
The Veteran's representative contends that the September 2012 examination was inadequate because it was conducted without access to the Veteran's claims file; however, for reasons explained below, the Board finds that the September 2012 VA medical examiner had adequate facts and data regarding the history and condition of the disability.  The September 2012 VA medical examiner conducted an extensive interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Moreover, the VA examiner reviewed Computerized Patient Records System (CPRS) medical records dated from September 2011 to July 2012 as part of the September 2012 examination.  Neither the Veteran nor the representative have cited to any relevant history, symptom or functional impairment that was present at the time of the September 2012 VA medical examination that was not considered by the VA medical examiner.   

On the October 2011 VA Form 9, the Veteran also contends that February 2011 and July 2011 VA medical examinations were inadequate because, since his back pain fluctuates and varies greatly, his range of motion and gait can change daily, and thus one examination is not sufficient for an examiner to evaluate his back disability.  As discussed above, the Board finds the February 2011 and July 2011 medical examiners had adequate facts to render an opinion on the Veteran's back disability.  The examiners were not limited to the clinical findings made during the examinations.  The examiners considered the Veteran's medical history, including the claims file, and an interview of the Veteran which specifically discussed flares.  The Board also notes that the Veteran was not limited to one examination; the Veteran's range of motion and gait were clinically evaluated as normal at VA medical examinations in September 2012, July 2011, and February 2011.  The September 2012 VA medical examination was provided, in part, to respond to the Veteran's concerns.  For these reasons, the Board finds that the collective VA medical examination reports are adequate for rating purposes.  

In the November 2012 Statement in lieu of VA Form 646, the representative asserted that the current rating did not accurately reflect the severity of the Veteran's symptoms; however, the Board does not find that further medical examination is needed or required by the VCAA because the representative did not describe or assert any increased or additional symptoms or functional impairment related to the Veteran's lumbar strain disability that were not previously considered and accounted for in the prior VA medical examinations.  There are also VA medical center and private medical records through September 2012 included in the record, which include reports of back pain and show treatment for back pain.  The Veteran has had the opportunity to submit any statement describing any symptomatology or impairment due to the lumbar spine disability that may be occurring throughout the appeal, to include since the September 2012 VA medical examination.  There has been no assertion or indication of a worsened condition.  In consideration of the foregoing, the Board finds that the severity of symptoms and functional impairment associated with the back disability is adequately reflected in the current evidence of record; therefore, further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.




Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with epilepsy.  In this case, epilepsy will be considered a "chronic disease" under 38 C.F.R. § 3.309(a) as "other organic disease of the nervous system"; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b)

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., epilepsy), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for Epilepsy Analysis

The Veteran contends that symptoms of epilepsy manifested during active service.  Specifically, the Veteran contends that he would often experience blackouts after Physical Fitness Tests (PFTs) or any strenuous exercise.  The Veteran contends the supervisors were aware of the blackouts, but would just have the Veteran sit down for a while or go to the barracks when they occurred.  The Veteran also contends that he was diagnosed with epilepsy in June 1999 after a blackout episode that occurred within one year of service separation.  The Veteran also contends the epilepsy is possibly due to the back disability or its treatment.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of an injury or disease causing epilepsy during service or chronic symptoms of epilepsy in service.  The Veteran contends that epilepsy began with blackouts and dizziness during active military service; however, the service treatment records, which are complete, are absent of any complaint, finding, or treatment for epilepsy or symptoms of epilepsy.  During the March 1998 service separation medical examination, the VA examiner evaluated the Veteran as neurologically normal.  Also, the Veteran checked "No" on the March 1998 service Report of Medical History when asked if he then had, or had ever had, "dizziness or fainting spells," "epilepsy or seizure," or "periods of unconsciousness."  The Board notes that the Veteran did check "Yes" for several other conditions listed on the Report of Medical History, including for "recurrent back pain or any back injury," "sexually transmitted disease," and "eye trouble."  Given that the Veteran did acknowledge other specific medical problems at the same time he denied symptoms that could indicate epilepsy, the credibility of his account of having epilepsy during and since service is lessened.  

The Veteran has recently reported that he often experienced blackouts during service.  The Board finds that symptoms of epilepsy would have ordinarily been recorded during service, as the service treatment records appear complete, and reflect that he sought treatment for various other disorders, including low back pain, stomach pain/flu, with nausea, vomiting, diarrhea, malaise, fever, muscle and body aches, urethral discharge with STD work up, knee abrasions, viral pharyngitis, and turning of ankles.  The Veteran also reported other specific symptoms at the same service separation examination.  In this case, at service separation, the Veteran was clinically evaluated and  gave a medical history and complaints; therefore, the service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition at that time, and are complete, are of significant probative value, so the absence of complaints of relevant symptoms during service provide evidence against a finding of epilepsy during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Additionally, the weight of the evidence is against finding that epilepsy and/or its symptoms have been continuous since separation from active service or that epilepsy manifested to a compensable degree within one year of service separation.  The earliest credible indication of epilepsy or symptoms of epilepsy of record is the June 1999 call made by the Veteran in pursuit of medical care in which he reported that he kept blacking out.  When the Veteran presented for medical treatment four days later, he reported that he was working two jobs and not getting enough sleep, but did not mention service or report any episodes of blacking out or dizziness during service or since service.  During a June 1999 electroencephalogram (EEG) examination, the Veteran reported a history of blacking-out spells four times a day, with an onset of two days prior to the EEG examination.  Again, in the course of receiving medical care, the Veteran did not report any episodes of blacking out or dizziness during service or since service to the treating physician.  The Board finds that the Veteran's more recent accounts of chronic symptoms of epilepsy during service, continuous symptoms since service, and symptoms within one year of service are not credible because they are inconsistent with the service treatment records, his own reported history in service, and with accounts he gave to treating physicians after service contemporaneous to receiving medical care.  Statements made for treatment purposes are particularly trustworthy because an individual has the incentive to report accurately the onset of symptoms and relevant medical history in order to receive proper care.  

Furthermore, the reported epilepsy was not diagnosed until June 9, 1999, more than one year after service separation, and the credible evidence shows seizures began more than a year after service separation.  The Board notes that the schedular criteria for a compensable (10 percent) rating for epilepsy requires a confirmed diagnosis of epilepsy with a history of seizures.  38 C.F.R. § 4.124a; Diagnostic Code (DC) 8911.  Therefore, epilepsy was not manifested to a compensable degree within one year of service separation  

The weight of the evidence is also against finding that the Veteran's epilepsy was caused or aggravated by the service-connected lumbar strain disability.  The medical definition of epilepsy is "any of a group of syndromes characterized by paroxysmal transient disturbances of the brain function."  Dorland's Medical Dictionary 633 (32nd ed. 2012).  The medical definition of a strain is "an overstretching or overexertion of some part of the musculature."  Dorland's Illustrated Medical Dictionary 1778 (32nd  ed. 2012).  Common sense leads to the conclusion that the lumbar strain (an injury of the muscle) neither caused nor aggravated epilepsy (a brain/nervous system disorder).  The Veteran has not provided evidence of a link between the muscle strain and the epilepsy.  There is no competent evidence of record to show the lumbar strain caused or aggravated the epilepsy.  In the June 1999 medical examination report, the Veteran reports that he was not taking any medication for his lumbar strain disability; therefore, there is no indication that any treatment for the lumbar strain disability would have caused epilepsy.  At the July 2011 VA medical examination, the Veteran reported that he had not had a seizure since 2003 or 2004 and that he had stopped taking medication for epilepsy in 2010.  Therefore, there is no indication that the Veteran's epilepsy has worsened and no evidence that the lumbar strain disability permanently aggravated (i.e. permanently worsened beyond the natural progression) the epilepsy.  

Although the Veteran has asserted that the epilepsy began in service, the Veteran is a lay person and does not have the requisite medical expertise to diagnose epilepsy.  The etiology of the Veteran's epilepsy is a complex medical etiological question dealing with the neurologic system.  Thus, while the Veteran is competent to relate symptoms that he experienced at any time, the Veteran is not competent to opine on whether there is a link between the epilepsy, which was manifested more than a year after service separation, and active service, or a link between the epilepsy and the back disability.  Such opinions as to causation and aggravation involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's purported opinion relating the current epilepsy to active service or to the lumbar strain is of no probative value.

Thus, in summary, the weight of the evidence demonstrates that no neurological injury occurred during service, no disease was manifested during service, and no chronic symptoms of epilepsy were manifested during service; no symptoms of epilepsy continuously manifested since service; no epilepsy manifested to a compensable degree within a year of service separation; and no relationship between the Veteran's current epilepsy and service, including the lumbar strain disability on either a causation or aggravation basis.  In consideration thereof, the Board finds the preponderance of the evidence is against the appeal, and service connection for epilepsy must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.
Disability Rating Legal Criteria 

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Initial Disability Rating Analysis for Lumbar Strain Disability

For the entire initial rating period from September 30, 2010, the Veteran's lumbar strain disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  Lumbosacral strain is rated under the General Formula for Diseases and Injuries of the Spine.  Because the evidence shows no intervertebral disc syndrome (IVDS), the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, without consideration of the Formula for Rating IVDS Based on Incapacitating Episodes.  See February 2011 VA medical examination report (noting no incapacitating episodes in the last year) September 2012 VA medical examination report (noting no signs of lumbar IVDS). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

The Veteran contends that the rating for service-connected lumbar strain disability should be higher because he has also been diagnosed with degenerative disc disease.  The Board notes that it is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence does not differentiate between the back symptoms due to lumbar strain as opposed to non-service-connected degenerative disc disease; therefore, the evaluation of the Veteran's back symptoms is based on the totality of the clinical findings and the symptoms of the back disorder, without any attempt to distinguish symptoms due to degenerative disc disease from those due to lumbar strain.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 10 percent under DC 5237 for any period.  At VA medical examinations performed during the rating period, the lumbar spine disability was manifested by forward flexion to 85 degrees (limited by pain at 85 degrees); combined range of motion to 235 degrees; no additional limitation of motion after repetitive use; and guarding and muscle spasm, which did not result in an abnormal gait or spinal contour.  VA medical center and private medical records show treatment for low back pain consistent with the findings in the VA medical examination reports.  

These findings are consistent with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the lumbar spine disability, especially as noted at the VA medical examinations, i.e., muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour (as shown at the February 2011, July 2011 and September 2012 VA medical examinations).  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour).

Throughout the rating period, the low back disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no ankylosis of the thoracolumbar spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period from September 30, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

Consideration of Separately Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected lumbar strain disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that the weight of the evidence is against a finding of chronic neurological abnormality; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted.   

The Board has taken note of the Veteran's reports regarding pain radiating from the back into the lower extremities; however, during a July 2012 VA medical center appointment, the Veteran denied incontinence, leg weakness or numbness, and a straight leg raising test was negative (a positive straight leg raising test suggests radiculopathy).  The Veteran also had negative straight leg raising tests during the September 2012 and February 2011 VA medical examinations.  Further, the September 2012 and July 2011 VA examiners recorded that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  The September 2012 VA examiner further stated that the Veteran did not have any other neurologic abnormalities or findings related to the back disability.  Given the above, the Board finds that the weight of the evidence is against finding that there is a neurological abnormality present for the assignment of a separate compensable rating.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to diagnose a neurological disability or relate it to the service-connected low back disability because neurological diagnosis is based on medical knowledge and clinical testing results, and the neurological system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.   

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 10 percent rating under DC 5237.  The schedular rating criteria for spine disabilities (General Rating Formula for Diseases and Injuries of the Spine) provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined ranges of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The General Rating Formula for Diseases and Injuries of the Spine also provides for disability ratings based on intervertebral disc syndrome (IVDS), which the Veteran does not have, and radiating pain.  

In this case, the Veteran's symptoms of muscle spasm, pain, and guarding without resulting in abnormal gait or abnormal contour were considered when awarding the 10 percent schedular rating for the lumbar spine disability.  During the rating period, the Veteran has reported that he took medication for back pain, and had limitation in activity, lifting, standing, and sitting due to pain during flare-ups.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty lifting, sitting, and limitation in activity), which include limitations of motion due to Deluca factors such as pain on movement, weakened movement, and fatigability (i.e., needing medication at times, difficulty standing for prolonged periods due to back pain).  These symptoms and functional impairment were considered when awarding the 10 percent schedular ratings under DC 5237.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5237 for the entire rating period.  The Board also notes that the September 2012 VA examiner assessed that the Veteran's difficulty standing for a prolonged period of time was not a clear functional impairment.   For these reasons, the Board finds that the schedular criteria are not inadequate to rate the lumbar spine disability, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Service connection for epilepsy, including as secondary to service-connected lumbar strain, is denied.

An initial disability rating in excess of 10 percent for lumbar strain disability is denied.


REMAND

Entitlement to a TDIU

The issue of entitlement to a TDIU has been added to the current appeal.  See Rice, 22 Vet. App. at 447.  In this case, the Veteran contends, through his Representative in the November 2012 Informal Hearing Presentation and during a September 2012 VA examination, that he lost his job due to absences related to the service-connected lumbar strain disability.  The Board finds the evidence has reasonably raised a claim for a TDIU in conjunction with the lumbar strain disability rating appeal; therefore, a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran additional VCAA notice as to the issue of entitlement to TDIU, conduct any necessary development, and adjudicate this issue.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

2.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


